

Exhibit 10.5

AMENDMENT NO. 2 TO THE
CENTURY ALUMINUM COMPANY AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT INCOME BENEFIT PLAN
(As Amended and Restated Effective June 22, 2009)




WHEREAS, Century Aluminum Company (the "Company") adopted and maintains the
Century Aluminum Company Amended and Restated Supplemental Retirement Income
Benefit Plan, as amended and restated effective June 22, 2009 and has amended it
once since then by Amendment No. 1 dated February 22, 2010 (the "Plan");


WHEREAS, the Company, with the approval of the Compensation Committee of the
Company, is authorized to amend the Plan under Section 13(a) of the Plan; and


WHEREAS, the Company, with the approval of the Compensation Committee, desires
to change the definition of Change in Control on Appendix A of the Plan to be
consistent with the definition now in use for other executive compensation
purposes.


NOW, THEREFORE, Appendix A to the Plan is hereby amended to read in its entirety
as follows, effective on the date this Amendment is executed:


APPENDIX A
TO THE CENTURY ALUMINUM COMPANY
AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT INCOME BENEFIT PLAN


A "Change in Control" of the Century Aluminum Company (the "Company") shall be
deemed to have occurred if, as the result of a single transaction or a series of
transactions, the event set forth in any one of the following paragraphs shall
have occurred:
(a)
any Person (other than a Permitted Person or Glencore Xtrata plc or any of its
subsidiaries, affiliates, successors or assigns (collectively, "Glencore"))
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company's then outstanding voting securities;

(b)
Glencore becomes the Beneficial Owner, directly or indirectly, of all of the
issued and outstanding voting securities of the Company;

(c)
Incumbent Directors at the beginning of any twelve- (12) month period cease at
any time and for any reason to constitute a majority of the number of directors
then serving on the Board. "Incumbent Directors" shall mean directors who either
(A) are directors of the Company as of the June 24, 2014; (B) are appointed by
or on behalf of Glencore; or (C) are elected, or nominated for election, to the
Board with the affirmative votes of at least a majority vote of the Incumbent
Directors at the time of such election or


1



--------------------------------------------------------------------------------



nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened election contest by any Person,
including but not limited to a consent solicitation, relating to the election of
directors to the Board); or
(d)
the approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company;

(e)
the consummation of (A) a reorganization, merger or consolidation, or sale or
disposition by the Company of all or substantially all of the assets of the
Company and its subsidiaries to any Person or (B) the acquisition of assets or
stock of another Person in exchange for voting securities of the Company (each
of (A) and (B) a "Business Combination"), in each case, other than a Business
Combination (x) with a Permitted Person or (y) pursuant to which, at least fifty
percent (50%) of the combined voting power of the voting securities of the
entity resulting from such Business Combination are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale; provided that, any Business Combination with
Glencore shall not constitute a Change in Control, unless, as a result of such
Business Combination, Glencore, individually or as a "group" (as defined in Rule
13d of the Securities Exchange Act of 1934, as amended) (X) owns, directly or
indirectly, all or substantially all of the assets of the Company and its
subsidiaries or (Y) Beneficially Owns, directly or indirectly, of all of the
issued and outstanding voting securities of the Company.

For purposed of the above definition, the following terms shall have the
meanings indicated below:
"Beneficial Owner" or "Beneficially Owned" shall have the meaning set forth in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the "Exchange
Act").
"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan sponsored or
maintained by the Company or any of its subsidiaries, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities or
(iv) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company (the entities identified in clauses (i)-(iv), the "Permitted Persons"
and each a "Permitted Person").





2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, an authorized officer of the Company has caused this
Amendment No. 2 to the Plan to be executed this 23 day of June, 2014.


CENTURY ALUMINUM COMPANY
RETIREMENT COMMITTEE






By:    /s/ Rick T. Dillon            


Title:    Chairman                
 









3

